Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-7, 9-15, 17-18, 20-24 are allowable.

Reason for allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record, specifically U.S. Patent Application US 20160334973 A1 to Reckhow et al. does not expressly teach or render obvious the invention as recited in independent claims 1, 13, and 15.
            The prior art teaches a method of controlling playing of multimedia (i.e. FIGS. 4A-4G, para. [0063]), performed by a terminal including at least one processor and at least one memory (i.e. para. [0049]), the method comprising: obtaining, by the terminal, a first resource list of a first user interface (UI) (i.e. para. [0063]), the first resource list comprising one or more pieces of multimedia (i.e. para. [0065]); performing, by the terminal based on detection of a trigger operation on first multimedia in the first UI (i.e. In FIG. 4B, para. [0067]): obtaining a resource type of the first multimedia (i.e. In FIG. 4B, para. [0067]), and determining a second resource list of a second UI (i.e. FIG. 4F, para. [0065]); and switching the first UI to the second UI based on the second resource list, playing resource content of the first multimedia in the second UI, and displaying a first screen corresponding to the playing of the resource content of the first multimedia (i.e. para. [0066]). However, the prior art does not teach the second resource list comprising a plurality of pieces of second multimedia, the plurality of pieces of second multimedia being determined based on the resource type of the first multimedia; and the first screen not including the plurality of pieces of second multimedia; based on detection, of a browse operation on the first screen while the first screen is being displayed on the entire area of the display screen and the resource content of the first multimedia in the second UI is being played, switching, on the entire area of the display screen, the first screen to a second screen, the second screen occupying the entire are of the display screen and corresponding to a single piece of second multimedia, among the plurality of pieces of second 
            In addition, it is not believed to have been within the level of one of ordinary skill in the art before the effective filling date of the claimed invention to modify or integrate the method of the prior art to incorporate the features of the second resource list comprising a plurality of pieces of second multimedia, the plurality of pieces of second multimedia being determined based on the resource type of the first multimedia; and the first screen not including the plurality of pieces of second multimedia; based on detection, of a browse operation on the first screen while the first screen is being displayed on the entire area of the display screen and the resource content of the first multimedia in the second UI is being played, switching, on the entire area of the display screen, the first screen to a second screen, the second screen occupying the entire are of the display screen and corresponding to a single piece of second multimedia, among the plurality of pieces of second multimedia, wherein the resource content of the first multimedia is continuously played after the first screen is switched to the second screen; and stopping, based on detection of a trigger operation, which is received subsequently to the browsing operation, on the second screen, the playing of the resource content of the first multimedia in the second UI, and playing resource content of the single piece of second multimedia in the second UI as recited in the context of claims 1, 13, and 15, in combination with the other elements recited.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN TRAN whose telephone number is (303)297-4266.  The examiner can normally be reached on Monday - Friday - 9:00 am - 6:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TAN H TRAN/Primary Examiner, Art Unit 2173